11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Kerwin Stephens; Thunderbird Oil &    * From the 32nd District Court
Gas, LLC; Thunderbird Resources, LLC;   of Fisher County
Thunderbird Land Services, LLC;         Trial Court No. DC-2013-0016.
Stephens & Myers, LLP; and
Chester Carroll,

Vs. No. 11-16-00177-CV                       * June 28, 2019

Three Finger Black Shale Partnership;       * Opinion by Wright, S.C.J.
Trek Resources, Inc.; Tiburon Land &          (Panel consists of: Bailey, C.J.,
Cattle, L.P.; L.W. Hunt Resources, LLC;       Willson, J., and Wright, S.C.J., sitting
and Richard Raughton,                         by assignment)
                                              (Willson, J., not participating)

—and—

L.W. Hunt Resources, LLC and Richard
Raughton, individually and as successor
in interest of Arapaho Energy, LLC,

Vs. No. 11-16-00177-CV

Kerwin Stephens; Thunderbird Oil &
Gas, LLC; Thunderbird Resources, LLC;
Thunderbird Land Services, LLC;
Stephens & Myers, LLP; and
Chester Carroll,

      Both the opinion and judgment of this court dated December 31, 2018, and
entered in the minutes of this court at Volume 41 are withdrawn. The opinion and
judgment of this court dated June 28, 2019, are substituted therefor.
      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the judgment
of the trial court is reversed and rendered in part and affirmed in part, and the cause is
remanded to the trial court. We reverse the portions of the trial court’s judgment in
favor of Three Finger Black Shale Partnership and render judgment that Three Finger
take nothing in this lawsuit. We also reverse those portions of the trial court’s judgment
by which the trial court awarded any relief to Hunt Resources, LLC or Richard
Raughton that is based upon the existence of any partnership, and we render judgment
that Hunt Resources and Raughton take nothing by virtue of that cause of action. We
also reverse the $1,600,000 disgorgement award against Stephens & Myers, LLP. We
affirm those portions of the trial court’s judgment against Kerwin Stephens;
Thunderbird Oil & Gas, LLC; Thunderbird Resources, LLC; Thunderbird Land
Services, LLC; and Chester Carroll in favor of Hunt Resources and Raughton that
pertain to the attorney–client relationship and to conspiracy, including the joint-and-
several actual damage awards and the exemplary damage awards. We also affirm the
trial court’s judgment insofar as it held that Raughton could not recover individually for
injuries suffered by Arapaho Energy, LLC.
      We remand this cause to the trial court for proceedings consistent with the
opinion issued by this court. The costs incurred by reason of this appeal are taxed one-
third against Kerwin Stephens; Thunderbird Oil & Gas, LLC; Thunderbird Resources,
LLC; Thunderbird Land Services, LLC; and Chester Carroll; one-third against Three
Finger Black Shale Partnership; Trek Resources, Inc.; and Tiburon Land & Cattle, L.P.;
and one-third against Richard Raughton and L.W. Hunt Resources, LLC.